Citation Nr: 9932060	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Propriety of the initial 30 percent evaluation for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and sister


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1970 to January 1972, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  That decision granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned the disability a 30 percent evaluation.  The veteran 
appealed the 30 percent disability evaluation.  

In November 1996, the veteran testified at a personal hearing 
held at the RO in Huntington, West Virginia.  In March 1999, 
the veteran and his sister testified at a personal hearing, 
also held at the RO in Huntington, West Virginia, and at the 
Board in Washington, D.C., by way of a video teleconference, 
before the undersigned Acting Member of the Board who will 
render the determination in this claim.  At the hearing, the 
veteran submitted additional evidence, along with a signed 
waiver of RO jurisdiction of that evidence.  See 38 C.F.R. 
§ 20.1304 (1999).  

The Board notes that, in August 1998, the veteran rescinded 
his power of attorney with his prior representative and 
submitted a signed VA Form 21-22 appointing the Disabled 
American Veterans as his representative for all issues at the 
VA as of that date.  Also, because the veteran has disagreed 
with the initial evaluation for PTSD, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  Effective from January 31, 1995, the date of entitlement 
to service connection for PTSD, there is competent medical 
evidence that the veteran manifests severe social and 
industrial impairment with deficiencies in judgment, mood, 
suicidal ideation, auditory hallucination, panic attacks, 
anger, anxiety, flashbacks, nightmares, and hypervigilance.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD, effective 
from January 31, 1995, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16, 4.130, 
4.132, Diagnostic Code 9411 (1996 & 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim, recharacterized by the Board as propriety of the 
initial 30 percent evaluation assigned for PTSD, which is 
currently evaluated as 50 percent disabling, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A mere 
allegation that a service-connected disability is more severe 
than reflected in the current evaluation is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist on this 
issue.  Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  
It is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, as it is in the 
veteran's case, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the RO has issued rating decisions and a 
statement of the case that do not explicitly reflect 
consideration of the propriety of the initial rating, or 
include discussion of whether "staged rating" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  This is 
because the RO has issued rating decisions in March 1997, 
February 1998, and April 1998, as well as a statement of the 
case in May 1998, each of which reflects consideration of 
additional evidence under the applicable rating criteria.  
Thus, the RO effectively considered the appropriateness of 
its initial evaluations under the applicable rating criteria 
in conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" was appropriate.  Thus, a remand of the 
case is unnecessary, as it would not produce a markedly 
different analysis on the RO's part, or give rise to markedly 
different arguments on the veteran's part.  

In the veteran's case, he was initially granted service 
connection for PTSD in March 1997, effective from the date of 
receipt of his claim, January 31, 1995, and evaluated using 
the criteria in the general rating formula for psychoneurotic 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  By regulatory amendment effective from November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders, formerly set forth at 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996) (now codified at 38 C.F.R. §§ 4.125-4.130 (1999).  
Under the revised criteria, the veteran's service-connected 
psychiatric disability has been diagnosed and evaluated as 
PTSD under Diagnostic Code 9411.  

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Accordingly, the Board must review the 
veteran's claim in light of both the former and revised 
applicable rating criteria to determine the proper evaluation 
for his psychiatric disability.  

Prior to November 7, 1996, PTSD is evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under 
this formula, a 30 percent evaluation is assigned where there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite impairment.  The term "definite" has 
been defined as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  See 
also Hood v. Brown, 4 Vet. App. 301 (1993).  A 50 percent 
rating requires a showing that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent rating is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired; and when the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The old formula of Diagnostic Code 9411 provides 
a 100 percent rating for psychiatric disability in which: 1) 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth above are 
each independent bases for granting 100 percent, is 
reasonable and not in conflict with any statutory mandate, 
policy, or purpose.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).  

Under the revised criteria, set forth at 38 C.F.R. § 4.130 
(1998), under Diagnostic Code 9411 for PTSD, a 30 percent 
evaluation is assigned where there is occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than one a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

Applying the above to the facts in this case, the Board notes 
that the report of his April 1995 VA psychiatric examination 
notes he was divorced because of his difficulty in finding a 
lasting job, financial problems, and heavy drinking, which he 
related seemed to temporarily help him with depression.  He 
had some problem in finding a permanent residence, saying 
that he has lived with various family members, but felt that 
this was an intrusion on their lives and the situation was 
also difficult for him.  He had not worked since 1980 and 
claimed he had been turned down for jobs because he admitted 
to being seen by physicians for physical and emotional 
problems.  He was not sure he could hold down a full-time job 
because he simply might be "too nervous and anxious."  
Prior to 1980, he claimed to have had twelve to twenty 
different jobs, including construction, basic labor jobs, 
some food service positions, and factory work, none of which 
lasted more than two years, but were typically ended because 
of lay-offs.  He described nightmares and flashbacks 
pertaining to experiences in Vietnam.  During the day, he 
tended to pace through the house and through the woods in 
order to be alone.  On mental status examination, his speech 
was somewhat rambling, and anxious.  He had difficulty with 
attention span and concentration.  There were no obvious 
problems with recent memory; he had trouble with remote 
memory.   His affect was rather depressed, slightly agitated.  
His mood was appropriate.  He denied hallucinations and there 
was no indication of delusional thinking.  He denied suicidal 
ideation, but admitted to such in the past.  

The veteran underwent a private psychiatric examination in 
February 1996.  The report of that examination notes that he 
was experiencing visual hallucinations, although auditory 
hallucinations were considered no longer a problem.  He was 
taking prescribed psychotropic medication and the diagnoses 
were major depression, recurrent with psychotic features and 
PTSD.  He was given a Global Assessment of Functioning (GAF) 
score of 40 (indicative of some impairment in reality testing 
or communication, or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  See Diagnostic Criteria from DSM-IV (1994)).  

The veteran's VA outpatient treatment records for March to 
October 1996 show that he was being treated for various 
disorders, including anxiety, not otherwise specified, and 
polysubstance abuse.  In November 1996, the veteran testified 
at a personal hearing held before a hearing officer in the 
RO.  At the hearing he related that he suffered from PTSD due 
to his service in Vietnam and noted a number of stressors 
allegedly causing his PTSD.  In a December 1996 written 
statement from the veteran's sister, she related that the 
veteran suffers badly from the affects of the war, including 
nightmares and flashbacks.  

Pursuant to his claim, the veteran underwent VA psychiatric 
evaluation in December 1996 during which he indicated he 
suffered from "nerves."  He was experiencing flashbacks, 
nightmares, poor sleep, intrusive day thoughts, and found it 
difficult dealing with people.  He tries to isolate himself 
on a regular basis and reported that he suffered from an 
explosive temper.  He revealed he has an exaggerated startle 
response and hypervigilance was detected.  He was taking 
psychotropic medication.  He appeared casually groomed and 
was found to be candid, polite, and answered all questions 
readily.  His motor activity and gait were normal and eye 
contact was alert.  Speech was normal and relevant.  He was 
oriented and his memory was intact.  His mood was dysphoric, 
as he appeared depressed and anxious.  His affect was flat.  
The veteran reported a history of suicidal or homicidal 
ideation, but denied any current suicidal ideation.  He 
denied any psychotic symptoms.  His judgment and insight were 
considered fair.  On examination, he was found to be 
experiencing flashbacks, poor sleep, and difficulty being 
around people.  He also sought isolation.  

In January 1997, the United States Army and Joint Services 
Environmental Support Group (currently, United States Armed 
Services Center for Research of Unit Records) verified some 
of the incidents to which the veteran referred during his 
November 1996 personal hearing.  

The veteran's March and November 1997 VA outpatient treatment 
reports show that he was seen for his psychiatric disorder.  
From July 1996 to January 1999, the records show that he was 
seen on a regular basis at the local Vet Center for 
symptomatology associated with PTSD.  

By history, the report of the veteran's January 1998 VA 
examination notes that he was divorced, unemployed, and 
living alone in a trailer in close proximity to his mother 
and sister.  He last worked in 1980 and since then he had 
done some odd jobs on a temporary basis, the last of those 
over two years previously.  He spent his time going for walks 
and doing some limited household chores.  He took meals at 
his mothers, a short walk away, watched television about two 
hours a day, and claimed that he did not "fool with a lot of 
people."  The examiner noted that the veteran's main 
psychiatric symptoms include nightmares, flashbacks and 
memories.  Subjectively, the veteran noted that he had "bad 
days and days that are not so bad."  There were days he felt 
very anxious and could not even write on a piece of paper.  
He complained of sleep disturbance, nightmares with Vietnam 
content that vary in frequency, but occured on the average of 
twice a week, and night sweats.  He reported flashback 
episodes with a frequency of three or four times per week, 
triggered by auditory stimuli.  He also reported exaggerated 
startle response, and that he was easy to anger.  On 
examination, he was cooperative.  His speech was soft and 
coherent.  Thought process was goal-directed.  He denied 
current suicidal or homicidal ideation, but noted that 
sometimes he felt that he did not care whether he lived or 
died, but he had no current plan or intent for suicide.  He 
denied auditory and visual hallucinations.  There was no 
evidence of gross delusional ideas or over-valued ideas.  His 
affect was appropriate and mood was anxious.  He was 
considered competent for VA purposes.  The current GAF score 
given was 49 (indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See DSM-IV).  

The reports of the veteran's VA outpatient treatment records 
for January 1998 to February 1999 reflect that he was being 
seen on a regular basis for symptomatology associated with 
PTSD, such as anxiety, hypervigilance, flashbacks and 
nightmares.  The also reflect an increase in his daily 
dosages of psychotropic medication.  

During the veteran's videoconference hearing held before the 
undersigned Member of the Acting Board in March 1999, he 
testified that he felt his psychiatric disorder was 
increasing in severity, as evidenced by the increase in his 
prescription medication to control his PTSD symptoms.  He 
testified that he was being treated at the VA medical center 
on an average of three to four times a month, that he 
averages two to three hours of sleep per night, and that he 
experiences nightmares four to five times a week.  He also 
testified to experiencing frequent flashbacks and panic 
attacks.  

Under the circumstances, it appears that the veteran's 
service-connected psychiatric disability has fluctuated in 
its level of severity, but overall, he more closely meets the 
schedular criteria for a 70 percent disability evaluation, 
under both the criteria in effect prior to and subsequent to 
November 7, 1996 for PTSD under Diagnostic Code 9411.  As 
early as April 1995, the veteran's speech was rambling, and 
anxious, and he had difficulty with concentration and memory.  
Depression was apparent.  By February 1996, he was having 
visual hallucinations and was given a GAF score of 40, 
indicative of severe impairment.  More recently, the GAF 
score was 49, still indicative of severe impairment.  The 
dosages for his psychotropic medication recently have been 
increased to control the PTSD symptomatology of anxiety, 
hypervigilance, flashbacks and nightmares.  On the other 
hand, in the absence of competent medical evidence of 
subjective and objective findings showing virtual isolation 
(he still interacts with his sister and mother), or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality (he still is oriented, has rational 
speech that is goal-directed), or a demonstrable inability to 
obtain or retain employment due to his PTSD (although he has 
not worked in many years, there is no competent medical 
evidence attributing his inability to find and retain 
employment due solely to his PTSD), a 100 percent schedular 
evaluation under the old criteria is not warranted.  
Likewise, in the absence of manifestation such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, an inability to 
perform activities of daily living, such as personal hygiene, 
or disorientation, a 100 percent schedular evaluation under 
the current criteria is not met.  

Accordingly, the Board finds that the level of severity of 
the veteran's service-connected PTSD more closely 
approximates the criteria for a 70 percent schedular 
evaluation since the effective date of service connection.  
The 70 percent schedular evaluation fully comports with the 
applicable schedular criteria to recognize social and 
industrial impairment as a result of the veteran's 
psychiatric disorder.  Since this rating is being granted 
effective the effective date of service connection, 
consideration of "staged rating" is unnecessary.  See 
Fenderson, 12 Vet. App. 119.  

The above determination is based upon consideration of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's psychiatric disability, diagnosed as 
PTSD, at any stage under consideration.  In this regard, the 
Board notes the medical evidence shows the veteran has not 
undergone hospitalization specifically for PTSD, although he 
is receiving regular treatment on an outpatient basis at the 
VA medical center and at the Vet Center.  The evidence does 
not reflect his unemployment is due solely to his service-
connected PTSD (he also has nonservice-connected disabilities 
that include hiatal hernia, residual burn scars on his legs, 
and a low back condition), nor has the veteran either alleged 
or submitted evidence that his PTSD, in and of itself, has 
caused marked interference with employment (i.e., beyond that 
contemplated in the 70 percent schedular evaluation).  
Rather, there is evidence that he lost employment more often 
than not because of lay-offs or because of his low back 
condition.  See 38 C.F.R. § 4.16; see also Norris v. West, 12 
Vet. App. 413 (1999).  Further, the evidence does not show 
that the severity of the veteran's PTSD has rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

A 70 percent evaluation for PTSD, effective from January 31, 
1995, is granted, subject to the criteria governing payment 
of monetary benefits.  



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals



 

